DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2021 has been entered.
Claims 10-12 and 15-16 have been amended, and claim 17 has been canceled.  It is noted that all prior objections/rejections of claim 17 are moot in view of the cancellation of that claim.  Claims 18-20 remain withdrawn, and claims 10-13 and 15-16 remain under consideration.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the prior Office action:
The rejections under 35 USC 112(b) in view of applicant’s amendments, although amended claims 10-13 and 15 are indefinite for the reasons given below;
The rejection of claims 10-13 under 35 USC 112(a), in view of applicant’s amendment of claim 10 to remove new matter;
The rejection of claim 16 under 35 USC 103, in view of the amendment of that claim to require the use in the “identifying a mutation in the KOZAK 
The rejections of claims 15 and 16 under 35 USC 101 in view of the amendment of each of the claims to require a particular primer pair (although it is noted that the language of claim 15 pertaining to the primer pair requires further clarification, as indicated below).  
Claim 16 is objected to, and claims 10-13 and 15 remain rejected, for the reasons given below.  Any rejections and/or objections not repeated herein have been withdrawn.  This action is non-final.
Election/Restrictions
Applicant's election with traverse of Group I, and of the species of CCND1, in the reply filed on February 7, 2020 is again acknowledged.  Claims 10-13 and 15-16 remain under consideration herein as directed to the species of CCND1, as the prior art applies against the amended claims as directed to CCND1, for the reasons given below.
Claims 18-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 7, 2020.  
Claim Objections
Claim 16 is objected to because of the following informalities:  the claim encompasses non-elected species that are not yet eligible for rejoinder and examination (as other claims under consideration remain rejected herein over the prior art as directed to the elected species).  As the application may be eligible for further search 
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-13 are indefinite over the recitation in independent claim 10 of the limitation “in order to obtain the KOZAK sequence of the genes” in a) of the claim, as this recitation raises confusion as to whether the claims are or are not in fact limited to “one of the genes belonging to the Cyclin D family genes” (as specified earlier in the claim), and as also suggested by the subsequent references in the claim to “said gene” (see b) and “the gene” (see c).  The claim must be amended to make clear whether they are or are not directed to a method involving one of the recited genes; it is noted that the rejection could be overcome by simply amending the claim to state “in order to obtain the KOZAK sequence of the gene” rather than limitation “in order to obtain the KOZAK sequence of the genes”.  

Claim 15 is indefinite over the recitation of the language “a pair of oligonucleotides constituted by the oligonucleotides as set forth in SEQ ID NO: 38 and SEQ ID NO: 39”.  The language “oligonucleotides constituted by the oligonucleotides” is confusing, non-standard terminology, and is not defined or otherwise made clear by the guidance in the specification (nor by the teachings of the prior art).  As this language does not make sufficiently clear the relationship among the different oligonucleotides, and as it may reasonably be interpreted in a varieties of ways involving different claim boundaries, further clarification is required.  It is noted that if the claim is intended to simply require a pair of oligonucleotides as set forth in SEQ ID NO: 38 and SEQ ID NO: 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Joy et al (US 2012/0252856 A1 [Oct 2012]; previously cited) in view of Park et al (J. Hum Genet 49:449 [2004]; previously cited) and Ho-Pun-Cheung et al (PLoS One 7(7):e37065 [July 2012]; previously cited), as evidenced by Li et al (Cancer Letters 354:77 [Nov 2014]; previously cited).



Like Joy et al, Park et al teach that CCND1 is overexpressed in some cancers, and explicitly that its overexpression contributes to tumor development and cell damage in general (see page 449).  Park et al teach sequencing CCND1 for the purpose of “the sake of the discovery of additional polymorphisms and the evaluation of the relation between the polymorphisms....and metabolic phenotypes” (page 450, right column).  
More particularly, Park et al disclose methods comprising sequencing the entire CCND1 gene, including 1.5 kb of the promoter region (see entire reference, particularly page 451); Park et al describe the use of 29 primer sets in achieving the PCR amplification and sequencing analysis of CCND1 (again see page 451).  While Park et al do not disclose the presence of the KOZAK sequence referenced in their determined CCND1 
	In view of the teachings of Park et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Joy et al so as to have included therein steps of sequencing of CCND1 corresponding to those taught by Park et al, and thereby to have performed a method meeting the requirements of a) of the claims.  An ordinary artisan would have been motivated to have made such a modification by Joy et al’s teaching of the benefit of sequencing CCND1, and by Park et al’s teaching that the region of CCND1 upstream of the ATG start codon (comprising the sequence of claim 1, as illustrated by Li et al) is of particular interest as a target for detection of variations in the gene.
	With further regard to the use of FRET in b) of claim 1, Ho-Pun-Cheung et al disclose the use of antibody based time-resolved Forster resonance energy transfer 
In view of the teachings of Ho-Pun-Cheung et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method suggested by Joy et al in view of Park et al so as to have employed in CCND1 protein detection the TR-FRET based antibodies and assay methodology of Ho-Pun-Cheung et al.  An ordinary artisan would have been motivated to have made such a modification for the benefits of enhanced sensitivity and specificity of detection as taught by Ho-Pun-Cheung et al.  
	The combined teachings of Joy et al, Park et al (as evidenced by Li et al), and Ho-Pun-Cheung et al therefore suggest the method of the claims.  With regard to the preamble recitation of methods “for prognosis of the susceptibility to environmental stress”, it is reiterated that the claims encompass a preferred embodiment of determining chemotherapy responsiveness which is taught by the primary reference; further, this preamble language does not impart any structural and/or manipulative differences (and thus need not be given patentable weight when comparing the claims to the prior art; see MPEP 2111.02).  With regard to the “concluding” of c) of claim 10, the language of this portion of the claim is indefinite as indicated above, and is also conditional in nature, with the type of expression pattern recited therein not being an 
With further regard to claims 11-12, these claims are only further limiting of what is indicated when a particular outcome is present, which outcome is not required; thus, the teachings of Joy et al in view of Park et al and Ho-Pun-Cheung et al are sufficient to suggest that which is claimed.  With further regard to claim 13, Li et al depict the KOZAK sequence of the claim, which is inherent to the Park et al reference (which discloses multiple comparisons involving this sequence).  Accordingly, the references suggest that which is claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634